Citation Nr: 1605980	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  06-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 2, 2010 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000 and from July 2002 to October 2003.  He also had service in the Army National Guard.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned a 10 percent rating, effective October 26, 2003.  Thereafter, in a March 2010 rating decision, the RO increased the rating for PTSD to 50 percent, effective February 2, 2010.

The Veteran has clarified during the course of the appeal that he only seeks to appeal the initial rating prior to February 2, 2010, of 10 percent.  The Veteran has specified, to include in a May 2010 Form 9 Substantive Appeal, that he does not wish to appeal the 50 percent rating assigned.  As a result, the Board will only address the period from October 26, 2003, the effective date of service connection, to February 2, 2010.

This matter was previously remanded by the Board in November 2009, August 2010, and October 2014.

The Veteran testified at a December 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

For the period prior to February 2, 2010, the Veteran's PTSD is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.


CONCLUSION OF LAW

For the period prior to February 2, 2010, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in October 2014, instructing the RO to schedule the Veteran for a Board hearing.  The Veteran was scheduled for and attended a December 2015 Travel Board hearing.

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).





II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the August 2005 rating decision currently on appeal, a February 2005 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim.  Over the course of the appeal, the Veteran has been provided with additional notice letters.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination for PTSD was most recently afforded in May 2011.  The record does not suggest and the Veteran has not alleged that this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  Additionally, the evidence of record does not suggest that the Veteran's PTSD has worsened in severity since the May 2011 examination, and thus a new examination is not necessary.  Furthermore, as previously noted, the Veteran only appeals the disability rating prior to February 2, 2010, and as a result a new examination would not benefit the Veteran's appeal.  Thus, the evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  See id.   

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to a higher schedular rating for his PTSD during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating for PTSD

      Disability Rating Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Rating Criteria for PTSD

The Veteran's PTSD is currently assigned an initial 10 percent rating under Diagnostic Code 9411, effective October 26, 2003.  As previously noted, the Veteran has specified that his appeal is limited to this initial 10 percent evaluation prior to February 2, 2010.   

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  
The criteria for a 10 percent rating are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

The Board notes that the DSM-IV has been supplanted by and updated DSM-5, and VA's regulations have been updated to reflect the changes in the manual.  However, the DSM-5 and associated provisions are only applicable to claims pending at the AOJ after August 4, 2014, and not to any matter which had been certified to the Board prior to that date, even if subsequently remanded to the AOJ. 80 Fed. Reg. 14308  (March 19, 2105).

       Factual Background

VA treatment records during this time period revealed anxiety, nightmares, being "on edge constantly," depression, reported a history of panic attacks beginning three weeks after returning from Iraq, startle reaction to loud noises, increased anxiety in crowded places, and hypervigilance.  There was no suicidal or homicidal ideation and no auditory or visual hallucinations.  The Veteran was reported as pleasant, well groomed, intact thought process, normal speech.  A November 2004 mental health status report documented mood as happy, affect bright, memory and judgement intact, sleep poor, appetite good, low energy, an ability for abstract thought, intact insight and comprehension, no hallucinations or delusions, and no suicidal or homicidal thoughts.  Anxiety level was high and there was irritability, however the Veteran was determined to be reliable and not have impulsive actions.  GAF scores of 50 and 45 were recorded.

At a January 2005 VA examination, the Veteran reported working as a headhunter after returning from the military for a few months, but ultimately leaving as it was too stressful.  The Veteran reported having a girlfriend for the past 8 to 9 months, and that the relationship was going well and he could imagine marriage in the future.  The Veteran reported getting along well with his mother.  The Veteran denied auditory and visual hallucinations, and suicidal and homicidal ideation.  The Veteran did report substantial anxiety and sometimes feeling close to panic.  He reported nightmares and regular sleep impairment.  He had startle reactions and reported "watching" his back in public.  He reported it being difficult to be in nearly any public situation.  He did report having a few friend, describing them as "solid."  He reports being "easily stressed out."  The Veteran avoided news of military activities.  

Examination revealed that the Vetera was well oriented and not psychotic.  Deportment, demeanor, and appearance were appropriate to the occasion.  Memory was not formally tested, however it appeared to be adequate for purposes of the exam.  There were no peculiarities in the pacing, phrasing, relevance, or logic of speech.  A Beck Anxiety Index and a Beck Depression Index resulted in scores in the moderate to severe range.  A GAF score of 56 was recorded, however it was later lowered to 44 by the same examiner in a February 2010 examination. 

A December 2004 PTSD Questionnaire filled out by the Veteran reported terrible flashbacks, nightmares, anxiety, difficulty around large crowds and loud noises, depression, stress, and difficulty adapting to society.  The Veteran reported that he began drinking in order to "numb the pain."  He stated he was unable to keep a steady job due to PTSD.  

A December 2004 statement from a VA social worker stated that the Veteran was unable to work due to his PTSD since November 2004.  

As noted, VA awarded an increased rating of 50 percent in a March 2010 rating decision, effective February 2, 2010.  This increased rating was the result, in part, of a February 2, 2010 VA examination.  The Board has thoroughly reviewed this examination, and while it is not during the period currently on appeal, the Board finds it to be significant as the Veteran has consistently alleged that his symptoms have stayed consistent since his separation from service.  In essence, the Veteran has claimed that he experienced the same degree of symptoms from his separation of service that he does now.  This includes his testimony at the December 2015 Travel Board hearing.  In addition, the Veteran has submitted multiple lay statements from family members attesting to the continuance of the same symptoms.   

Of further importance, the February 2010 VA examiner is the same examiner who performed the January 2005 VA examination.  In his February 2010 examination report, the examiner reported that that GAF score of 56 assigned at the January 2005 VA examination was probably "overly optimistic" due to the repeated difficulties in the social sphere.  As a result, the examiner lowered the GAF score to 44.

      Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the lay statements regarding the Veteran's symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to February 2, 2010.  Accordingly, the Board finds that an increased initial rating of 50 percent is warranted, however, an initial rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran and his family regarding the impact of his PTSD on his occupational and social impairment during this time period.  

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment; depression; intrusive recollections; anxiety; difficulty concentrating and focusing; impaired judgment; fatigue; irritability; hypervigilance; avoidance of stimuli; inconsistent mood; diminished interest or participation in significant activities; and difficulty establishing and maintaining effective work and social relationships. 

The Veteran consistently denied any type of suicidal or homicidal ideation during this time period.  There have been no reported delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that during this time period the Veteran maintained a good relationship with his family and at times had a girlfriend.  In addition, the Veteran stated that he maintained a few friendships that were "solid."  While the Veteran's social relationships were no doubt impaired to some degree during this time period by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have had difficulty establishing and maintaining relationships during this period, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

The Board notes that the Veteran has some documented symptoms of irritability during this time period. While the Board does not question the Veteran's report of this incident, there is no indication in the record that the Veteran's irritability has resulted in violence at any other time.  Thus, the Board concludes when that when the Veteran's symptoms consistent with irritability during this period are more consistent with a 50 percent evaluation. 

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  There is no indication during this time period that the Veteran was suffering from near continuous panic or depression which would affect his ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. 

The Veteran has asserted that his PTSD impacted his employment during this time period, and the Board finds that the medical evidence of record does support this. However, the record does not indicate that he became unemployable entirely as a result of his symptoms of PTSD during this time period.  The Board acknowledges that the Veteran's PTSD no doubt had some occupational impairment during this time period, but the record does not indicate that it reached the level of deficiency consistent with a 70 percent evaluation during this period.  When weighing the medical evidence of record, the Board finds that it does not show manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; scores ranging from 41 to 50 reflect serious symptoms; and scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

The Veteran's documented GAF scores were 44, 45, and 50 during this period. While the Board notes that some of these GAF scores are consistent with serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When considering these GAF scores in light of the other medical and lay evidence of record, the Board finds that they are consistent with a 50 percent evaluation.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas during this period.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating during this period.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely irritability and difficulty with relationships, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Thus, the Board finds that an increased initial rating of 50 percent, but no higher, is warranted for the period prior to February 2, 2010.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for this period.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

Furthermore, in making this finding the Board notes that the Veteran himself has alleged that his symptoms are consistent with a 50 percent evaluation.  Indeed, in clarifying his appeal, the Veteran stated that he did not want to appeal the 50 percent evaluation from February 2, 2010 as he was satisfied with that evaluation, but rather wanted the effective date of the 50 percent rating to date back to the effective date of service connection for PTSD.  With this ruling, the Board has done just that.

In summary, the Board believes that the 50 percent disability evaluation now assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

IV.  Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both periods.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .


ORDER

Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD), but no higher, is granted, prior to February 2, 2010.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


